Close, P. J., Hagarty, Johnston and Lewis, JJ., concur; Adel, J., concurs except as to so much of the determination as surcharges the trustees, as to which he dissents and in that respect votes to affirm the decree, with the following memorandum: In my opinion, upon the proof contained in the record in this case it may not he held that the creation of the mortgage in the manner in which it was evolved, upon the only unencumbered real estate left by the decedent, is violative of the injunction against trustees purchasing securities from themselves.